 


109 HR 3552 IH: Coastal Barrier Resources Reauthorization Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3552 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Gilchrest introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To reauthorize the Coastal Barrier Resources Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Coastal Barrier Resources Reauthorization Act of 2005. 
2.Digital mapping pilot project finalization 
(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of the Interior shall prepare and submit to the Committee on Environment and Public Works of the Senate and the Committee on Resources of the House of Representatives a report regarding the digital maps of the John H. Chafee Coastal Barrier Resources System units and otherwise protected areas created under the digital mapping pilot project, carried out under section 6 of the Coastal Barrier Resources Reauthorization Act of 2000 (16 U.S.C. 3503 note). 
(b)Consultation in preparing reportThe Secretary shall prepare the report required under subsection (a) in consultation with the Governors of the States in which System units and otherwise protected areas are located, and after providing the opportunity for submission of, and considering, public comment. 
(c)Report contentThe report required under subsection (a) shall contain— 
(1)final recommended digital maps created under such pilot project;  
(2)recommendations for the adoption of such digital maps by the Congress;  
(3)a summary of the comments received from the Governors of the States, other government officials, and the public regarding the digital maps; 
(4)a summary and update of the protocols and findings of the report required under section 6(d) of the Coastal Barrier Resources Reauthorization Act of 2000 (16 U.S.C. 3503 note); and 
(5)an analysis of the benefit, if any, that the public will receive by utilizing digital mapping technology for all System units and otherwise protected areas. 
(d)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this section $500,000 for each of fiscal years 2006 through 2007. 
3.Digital mapping project for the remaining John H. Chafee Coastal Barrier Resources System units and otherwise protected areas 
(a)In generalThe Secretary of the Interior shall carry out a project to create digital versions of all of the John H. Chafee Coastal Barrier Resources System maps referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), including otherwise protected areas, as defined in section 12 of the Coastal Barrier Improvement Act of 1990 (16 U.S.C. 3503 note), that were not included in the pilot project under section 6 of the Coastal Barrier Resources Reauthorization Act of 2000 (16 U.S.C. 3503 note). 
(b)Data 
(1)Use of existing dataTo the maximum extent practicable, in carrying out the project under this section, the Secretary shall use digital spatial data in the possession of Federal, State, and local agencies, including digital orthophotos, color infrared photography, wetlands data, and property parcel data. 
(2)Provision of data by other agenciesThe head of a Federal agency that possesses data referred to in paragraph (1) shall, upon request of the Secretary, promptly provide the data to the Secretary at no cost. 
(3)Provision of data by non-Federal agenciesState and local agencies, and other entities, that possess data referred to in paragraph (1) are encouraged, upon request of the Secretary, to promptly provide the data to the Secretary at no cost. 
(4)Additional dataIf the Secretary determines that data necessary to carry out the project under this section does not exist, the Director of the United States Fish and Wildlife Service shall enter into an agreement with the Director of the United States Geological Survey under which the United States Geological Survey shall obtain, in cooperation with the heads of other Federal agencies, as appropriate, and provide to the Director of the United States Fish and Wildlife Service the data required to carry out this section. 
(5)Data standardsAll data used or created to carry out this section shall comply with— 
(A)the National Spatial Data Infrastructure established by Executive Order 12906 (59 Fed Reg. 17671 (April 13, 1994)); and 
(B)any other standards established by the Federal Geographic Data Committee established by Office of Management and Budget Circular A–16. 
(c)Report 
(1)In generalNot later than 5 years after the transmittal of the report described in section 2, the Secretary shall prepare and submit to the Committee on Environment and Public Works of the Senate and the Committee on Resources of the House of Representatives a report regarding the digital maps created under this section. 
(2)Consultation in preparing reportThe Secretary shall prepare the report required under this subsection in consultation with the Governors of the States in which the System units and otherwise protected areas are located and after providing opportunity for submission of, and considering, public comment. 
(3)Report contentThe report required under this subsection shall contain— 
(A)the extent to which the boundary lines on the digital maps differ from the boundary lines on the original maps; 
(B)a summary of the comments received from Governors, other government officials, and the public regarding the digital maps created under this section; 
(C)recommendations for the adoption of the digital maps created under this section by the Congress;  
(D)recommendations for expansion of the existing System and otherwise protected areas, after considering the inventories, assessments, and recommendations of participating States under section 4;  
(E)a summary and update on the implementation and use of the digital maps created under the digital mapping pilot project carried out under section 6 of the Coastal Barrier Resources Reauthorization Act of 2000 (16 U.S.C. 3503 note); 
(F)a description of the feasibility of, and the amount of funding necessary for, making all of the System unit and otherwise protected area maps available to the public in digital format; and 
(G)a description of the feasibility of, and the amount of funding necessary for, facilitating the integration of digital System unit and otherwise protected area boundaries into Federal, State, and local planning tools.   
4.Grant program for comprehensive inventory and assessment of undeveloped coastal barriers 
(a)In generalThe Secretary of Interior shall establish a program to provide grants to States for the purpose of identifying, assessing, and recommending additional eligible coastal barriers, or portions thereof, along the Atlantic and Gulf coasts and the shore areas of the Great Lakes of the United States, for inclusion in the John H. Chafee Coastal Barrier Resources System or for treatment as otherwise protected areas.  
(b)InventorySubject to funds being made available under the program, the Secretary shall develop criteria for soliciting and reviewing grant proposals from, and issuing grants to States in which System units or otherwise protected areas are located. The criteria shall include a requirement that States that receive grants through the program shall conduct a comprehensive statewide inventory of all coastal barriers, or portions thereof, that— 
(1)are undeveloped coastal barriers as defined in section 3(1) of the Coastal Barrier Resources Act (16 U.S.C. 3502(1)); 
(2)are not currently designated as a System unit or otherwise protected area; 
(3)consist of five acres or more, of land above mean high tide; and 
(4)have a minimum of approximately one-quarter mile of shoreline on the unprotected (seaward) side of the coastal barrier. 
(c)ReportEach State receiving a grant under this section, in accordance with the criteria developed by the Secretary under subsection (b), shall prepare and submit to the Secretary a report regarding the inventory under subsection (b).  
5.Authorization of appropriationsSection 10 of the Coastal Barrier Resources Act (16 U.S.C. 3510) is amended to read as follows: 
 
10.Authorization of appropriationsThere is authorized to be appropriated to the Secretary for carrying out this Act $3,000,000 for each of fiscal years 2006 through 2010.. 
 
